DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-9 are objected to because of the following informalities: 
Since they are dependent claims, they should start with “The composition…” rather than “A composition…” in order to conform to standard claim practice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “vitrimer-like” composition, which is somewhat confusing because the composition is either a vitrimer or it is not. And if it is not, then there is no way of ascertaining what it could be and the claim would not clearly set forth the metes and bounds of the patent protection desired, thus making the phrase indefinite. 
The phrase “vitrimer-like” may also raise a scope of enablement issue since it can encompass numerous products, including products not envisioned by the Applicant. The present specification recites in several places that the composition is vitrimized. Therefore, for examination purposes, vitrimer-like is being considered a vitrimer or a vitrimized composition.
The remaining claims are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAPELOT et al (“Catalytic Control of the Vitrimer Glass Transition”, ACS Macro Lett. 1 (7), 2012, pages 789−792).
Claim 1: CAPELOT discloses (see entire document) vitrimers, which are covalent networks comprising crosslinked thermoset polymers having bond exchange reactions when thermoactivated and/or when varying the type and concentration of a catalyst within the crosslinked polymer (abstract; page 789; page 790, right column, last 3 lines – page 791, left column, first paragraph).
Claims 4-5: The crosslinked thermoset polymer is synthesized from diglycidyl ether of bisphenol A (DGEBA) and fatty acid (page 789, right column, last paragraph; page 790).

Claims 1, 4 and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GROOTE et al (WO 2016/009392, using US 2017/0218192 as equivalent) as evidenced by CAPELOT et al (“Catalytic Control of the Vitrimer Glass Transition”, ACS Macro Lett. 1 (7), 2012, pages 789−792).
Claims 1 and 4: GROOTE discloses (see entire document) a dynamic network comprising a crosslinked polymer that is compounded with a catalyst ([0005], [0040], [0050], [0123]). 
Specifically, the cross-linked polymer swells in a solution comprising the catalyst ([0123]), and the resulting dynamic crosslinked polymer can be transformed, repaired or recycled by raising its temperature wherein bond exchanges occur which frees internal constraints in the crosslinked polymer ([0026], [0035], [0102], [0107]).
The catalyst is zinc (II) acetylacetonate ([0067], [0117]) [as per claim 6].
The polymer is an epoxy polymer is derived from bisphenol diglycidyl ether (BADGE) ([0050]) [as per claims 4-5].
Although GROOTE does explicitly disclose that the dynamic network composition is a vitrimer or vitrimer-like composition, it is inherently so since GROOTE discloses a substantially identical dynamic network to the claimed dynamic network. This is further evidenced by CAPELOT who discloses that vitrimers are covalent networks comprising crosslinked thermoset polymers having bond exchange reactions when thermoactivated (abstract).
Claims 7-9: GROOTE discloses carbon nanotube ([0074]), glass fiber, etc. and discloses examples of glass fibers such as at 10, 11, 12,15, 30 wt% ([0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over GROOTE et al (WO 2016/009392, using US 2017/0218192 as equivalent) in view of CAPELOT et al (“Catalytic Control of the Vitrimer Glass Transition”, ACS Macro Lett. 1 (7), 2012, pages 789−792).
	GROOTE’s and CAPELOT’s disclosures are disclosed above and are incorporated herein by reference.
	Claim 5: GROOTE discloses that the crosslinked polymer is an epoxy polymer derived from bisphenol diglycidyl ether ([0050]), as claimed, but is silent about the fatty acid. However, it would have been obvious to one of ordinary skill in the art to have used CAPELOT’s fatty acid to make GROOTE’s crosslinked epoxy since GROOTE discloses to crosslink the epoxy and fatty acids are used as a crosslinker as taught by CAPELOT who discloses that crosslinked thermoset polymers are synthesized from diglycidyl ether of bisphenol A and fatty acid.
Claim 6: GROOTE discloses that the catalyst is zinc (II) acetylacetonate ([0067], [0117]) [as claimed].

Claims 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over CAPELOT et al (“Catalytic Control of the Vitrimer Glass Transition”, ACS Macro Lett. 1 (7), 2012, pages 789−792) in view of GROOTE et al (WO 2016/009392, using US 2017/0218192 as equivalent).
	CAPELOT’s  and GROOTE’s disclosures are disclosed above and are incorporated herein by reference.
Claim 6: CAPELOT discloses zinc acetate, Zn(OAC)2, as the catalyst, failing to teach the claimed zinc acetylacetonate. However, it would have been obvious to one of ordinary skill in the art to have substituted the catalysts for the same purpose disclosed by both references of adding the catalyst to the crosslinked epoxy polymer in order to form a vitrimer dynamic crosslinked network. It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   
Claims 7-9: CAPELOT is silent regarding the addition of nanoparticles. However, it would have been obvious to one of ordinary skill in the art to have added nanoparticles to CAPELO’s dynamic network as disclosed by GROOTE to achieve the desired end-product since GROOTE discloses that any additive can be added as desired ([0074]) in the same field of endeavor disclosed by both references of making a dynamic network composition comprising a crosslinked epoxy polymer and a zinc based catalyst.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765